Case 6:18-cv-06941-EAW Document 7

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

DAVID MAIRENA BLANDON,
Petitioner, DECISION AND ORDER
Vv. 6:18-CV-06941 EAW

WILLIAM P. BARR, Attorney General of
the United States, et al.,

Respondents.

 

INTRODUCTION
Pro se petitioner David Mairena Blandon (‘Petitioner’), a civil immigration
detainee currently held at the Buffalo Federal Detention Facility in Batavia, New York,
seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Dkt. 1). Petitioner, who is
detained pursuant to 8 U.S.C. § 1226(a), contends that he is entitled to release, or in the
alternative, a bond hearing. (/d. at 8). For the reasons that follow, the Court denies
Petitioner’s request for immediate release, but finds that Petitioner is entitled to an
individualized bond hearing at which the Government bears the burden of proving by clear
and convincing evidence that Petitioner poses either a risk of flight or a danger to the
community.
BACKGROUND
I. Factual Background
Petitioner is a native and citizen of Nicaragua who entered the United States in or

around 2002 without admission or inspection. (Dkt. | at 3; Dkt. 5-1 at § 5). In April of

-|-
Case 6:18-cv-06941-EAW Document? Filed 10/28/19 Page 2 of 11

2013 Petitioner was arrested for manslaughter. (Dkt. 1 at 3). On September 30, 2013, the
Department of Homeland Security (“DHS”) encountered Petitioner at the Rikers Island
Correctional Center and identified him as an alien amenable to removal from the United
States. (Dkt. 5-1 at ] 7).

Petitioner’s first trial resulted in a mistrial (Dkt. 1 at 3), but on July 24, 2015,
Petitioner was convicted by a jury in New York State Supreme Court, Kings County of
manslaughter in the first degree under New York Penal Law (“NYPL”) § 125.20(1) and
criminal possession of a weapon in the fourth degree under NYPL § 265.01. (Dkt. 5-1 at
{| 6). He was sentenced to a term of imprisonment of five years for the manslaughter
conviction, a term of imprisonment of one year for the weapon conviction, and a term of
post-release parole supervision for two years and six months. (/d.).

On November 6, 2015, DHS issued Petitioner a Notice to Appear (“NTA”) charging
Petitioner with being removable under 8 U.S.C. § 1182(a)(6)(A)(i), as an alien present in
the United States without being admitted or paroled. (/d. at ¢ 8). The New York State
Supreme Court Appellate Division, Second Department affirmed Petitioner’s criminal
judgment on May 31, 2017. (/d. at 53-54). On June 28, 2017, the New York Court of
Appeals acknowledged receipt of Petitioner’s application for leave to appeal. (/d. at 52).

On July 14, 2017, Petitioner was taken into DHS custody after being released from
the custody of the New York State Department of Corrections and Community Supervision
(“DOCCS”). (Ud. at § 11). On December 6, 2017, an immigration judge (“IJ”) found
Petitioner removable as charged and ordered he be removed from the United States to

Nicaragua, a decision Petitioner appealed to the Board of Immigration Appeals (“BIA”).

-2-
Case 6:18-cv-06941-EAW Document 7 Filed 10/28/19 Page 3 of 11

(Ud. at { 12). On February 9, 2018, Petitioner filed a motion for a bond hearing pursuant to
Lora v. Shanahan, 804 F.3d 601 (2d Cir. 2015), judgment vacated, 138 S. Ct. 1260 (2018).
(/d. at § 13). The IJ denied Petitioner’s request because he was detained pursuant to 8
U.S.C. § 1226(a), not § 1226(c), but found that Petitioner was eligible for a bond hearing
pursuant to § 1226(a). (Ud. at 45-46). On April 9, 2018, the BIA dismissed Petitioner’s
appeal of the removal order, and DHS issued a Warrant of Removal/Deportation for
Petitioner on April 20, 2018. (/d. at § 16).

On May 7, 2018, the IJ held a bond hearing pursuant to § 1226(a), but determined
that neither he nor the BIA had jurisdiction to set bond because Petitioner’s case was
administratively final. (/d. at 36). Petitioner did not appeal the IJ’s bond decision to the
BIA. (d. at 717). Also on May 7, 2018, the Nicaraguan Consul General issued a travel
document for Petitioner. (/d. at ] 18).

Petitioner filed a motion to reopen with the BIA and requested a stay of removal.
(id. at § 19). The BIA granted the request for a stay on May 29, 2018 (id. at § 20), but
denied the motion to reopen on July 27, 2018 (id. at 921). On August 20, 2018, Petitioner
filed a petition for review and motion for a stay of removal with the Second Circuit (id. at
| 22), which the Government moved to dismiss on August 30, 2018 (id. at § 23). DHS
issued decisions to continue Petitioner’s detention on October 18, 2018, January 17, 2019,
and April 10, 2019. Ud. at 25-29). On April 17, 2019, the Second Circuit deferred the
Government’s motion to dismiss and granted Petitioner’s motion for a stay pending the
resolution of Petitioner’s criminal appeal. Mairena Blandon v. Barr, No. 18-2438, Dkt. 47

(2d Cir. April 17, 2019). Petitioner’s state conviction is scheduled for oral argument before

-3-
Case 6:18-cv-06941-EAW Document 7 Filed 10/28/19 Page 4 of 11

the New York Court of Appeals on November 20, 2019. Mairena Blandon v. Barr, No.
18-2438, Dkt. 61 (2d Cir. Oct. 21, 2019).
II. Procedural Background

Petitioner filed his Petition on December 26, 2018. (Dkt. 1). Respondents filed
their response and memorandum in opposition on June 17, 2019. (Dkt. 5). Petitioner filed
areply on July 3, 2019. (Dkt. 6).

DISCUSSION

I Jurisdiction

The federal habeas corpus statute gives district courts jurisdiction to hear
immigration-related detention cases. See 28 U.S.C. § 2241(c)(3); Demore v. Kim, 538 U.S.
510, 517-18 (2003) (holding federal courts have jurisdiction to review challenges to pre-
removal detention); Zadvydas v. Davis, 533 U.S. 678, 688 (2001) (holding “§ 2241 habeas
corpus proceedings remain available as a forum for statutory and constitutional challenges
to post-removal-period detention” in immigration cases). District courts do not have
jurisdiction over challenges to the legality of final orders of deportation, exclusion, and
removal; jurisdiction to review such challenges rests exclusively in circuit courts. See
Gittens v. Menifee, 428 F.3d 382, 384 (2d Cir. 2005) (“[The REAL ID Act, 119 Stat. 231,
§ 106(a) (May 11, 2005)] eliminates habeas jurisdiction over final orders of deportation,
exclusion, and removal, providing instead for petitions of review . . . which circuit courts

alone can consider.”).
Case 6:18-cv-06941-EAW Document 7 Filed 10/28/19 Page 5 of 11

Il. Substantive Due Process

Petitioner alleges that his prolonged detention has resulted in the violation of his
right to substantive due process and requests that he be immediately released. The Court
denies the Petition on this ground for the reasons that follow.

“{A]liens . . . have a substantive due process right to be free of arbitrary confinement
pending deportation proceedings.” Doherty v. Thornburgh, 943 F.2d 204, 209 (1991). “It
is axiomatic, however, that an alien’s right to be at liberty during the course of deportation
proceedings is circumscribed by considerations of the national interest.” Jd. If the
infringement on an alien’s “liberty interest results from a proper exercise of discretion,”
then a prolonged detention “is not conduct that goes beyond the range of government
activity permitted by the Constitution.” /d. at 211. “[D]etention of an alien ‘once removal
is no longer reasonably foreseeable’... violates the Due Process Clause.” Wang v.
Ashcroft, 320 F.3d 130, 146 (2d Cir. 2003). “[O]nce the alien provides good reason to
believe that there is no significant likelihood of removal in the reasonably foreseeable
future, the Government must respond with evidence sufficient to rebut that showing.”
Zadvydas, 533 U.S. at 701.

In the instant matter, Petitioner has failed to demonstrate that his removal is not
reasonably foreseeable. To the contrary, the Nicaraguan Consul General issued a travel
document for Petitioner on May 7, 2018 (Dkt. 5-1 at 4 18), and Petitioner would be
removed if he withdrew his petition for review presently before the Second Circuit.
Petitioner “may not rely on the extra time resulting” from his appeal “to claim that his

prolonged detention violates substantive due process.” Doherty, 943 F.2d at 211; see

-5-
Case 6:18-cv-06941-EAW Document 7 Filed 10/28/19 Page 6 of 11

Thompson v. Lynch, No. 16-CV-6608 (CJS), 2017 WL 344970, at *7 (W.D.N.Y. Jan. 24,
2017) (“Unless and until the circuit court vacates the removal order or otherwise rules in
petitioner’s favor on the petition for review, petitioner remains a criminal alien subject to
removal and subject to lawful mandatory detention in DHS custody under the authority of
the INA.”). Accordingly, the Court denies the portion of the Petition that rests on
substantive due process grounds as well as Petitioner’s associated request for immediate
release.
Ill. Procedural Due Process

Petitioner also asserts that his procedural due process rights have been violated and
requests a bond hearing. For the following reasons, the Court grants the Petition on this
ground.

The Due Process Clause of the Fifth Amendment provides that the Government may
not “deprive[]” any person “of life, liberty, or property, without due process of law.” U.S.
Const., amend. V. “Freedom from imprisonment—from government custody, detention,
or other forms of physical restraint—lies at the heart of the liberty that Clause protects.”
Zadvydas, 533 U.S. at 690. The guarantee of due process “applies to all persons within the
United States, including aliens, whether their presence is lawful, unlawful, temporary, or
permanent.” /d, at 693 (quotation omitted).

Here, Petitioner is detained pursuant to 8 U.S.C. § 1226(a). (Dkt. 5 at 14-15). That
statutory provision “provides in pertinent part that ‘an alien may be arrested and detained
pending a decision on whether the alien is to be removed from the United States.’”

Aparicio-Villatoro v. Barr, No. 6:19-CV-06294-MAT, 2019 WL 3859013, at *4
-6-
Case 6:18-cv-06941-EAW Document 7 Filed 10/28/19 Page 7 of 11

(W.D.N.Y. Aug. 16, 2019) (quoting 8 U.S.C. § 1226(a)). The statute further empowers the
Attorney General to release the detained individual on bond pending the determination of
his removal proceedings. 8 U.S.C. § 1226(a)(2). Accordingly, DHS has promulgated
regulations setting forth the procedures by which an individual detained under § 1226(a)
may obtain release:

[T]he respondent may, at any time before an order under 8 CFR part 1240

becomes final, request amelioration of the conditions under which he or she

may be released. Prior to such final order... the immigration judge is

authorized to exercise the authority in section 236 of the Act . . . to detain the

alien in custody, release the alien, and determine the amount of bond, if any,

under which the respondent may be released[.]

8 CFR. § 1236.1(d)(1). In other words, “[t]he DHS district director makes the initial
custody determination; thereafter, the alien has the right to appeal an adverse decision to
an IJ, and then to the BIA.” Aparicio-Villatoro, 2019 WL 3859013, at 4 (citing 8 C.F.R.
§§ 1003.19(a) & (f), 1236.1(d)(1) & (3))

In the instant matter, Petitioner never received a bond hearing pursuant to § 1226(a).
Petitioner’s bond hearing took place after the BIA denied his appeal of the IJ’s removal
decision, but before Petitioner filed his petition for review with the Second Circuit. Section
1231 of the INA addresses detention of “immigrants in the ‘removal period,’ the term used
in the statute to describe the 90-day period following an order of removal during which
‘the Attorney General shall remove the alien.’” Jd. (quoting 8 U.S.C. § 1231(a)(1)(A)).
The removal period begins “on the latest of the following”: (1) “[t]he date the order of

removal becomes administratively final”; (2) “[i]f the removal order is judicially reviewed

and if a court orders a stay of the removal of the alien, the date of the court’s final order”;

-7-
Case 6:18-cv-06941-EAW Document? Filed 10/28/19 Page 8 of 11

and (3) “[i]f the alien is detained or confined (except under an immigration process), the
date the alien is released from detention or confinement.” 8 U.S.C. § 1231(a)(1)(B).
Accordingly, Petitioner was detained pursuant to § 1231 when the bond hearing occurred,
and the IJ did not have jurisdiction to make a bond determination, as was acknowledged at
the bond hearing. (Dkt. 5-1 at 36). However, Petitioner currently has a petition for review
pending before the Second Circuit, and the Circuit has stayed his order of removal.
Mairena Biandon v. Barr, No. 18-2438, Dkt. 47 (2d Cir. April 17, 2019). In other words,
Petitioner is currently detained pursuant to § 1226(a), not § 1231, and the IJ and BIA now
have jurisdiction to consider his bond request. Wang v. Ashcroft, 320 F.3d 130, 147 (2d
Cir. 2003) (““[W]here a court issues a stay pending its review of an administrative removal
order, the alien continues to be detained under § 236 until the court renders its decision.”).

The Government argues that Petitioner has not requested a subsequent bond
determination from an IJ since filing his petition for review, which the Government
contends is a failure to exhaust Petitioner’s administrative remedies. (Dkt. 5 at 20). The
Court is not persuaded by the Government’s argument.

“There is no statutory requirement of administrative exhaustion before immigration
detention may be challenged in federal court by a writ of habeas corpus; however, such
exhaustion is generally required as a prudential matter.” Paz Nativi v. Shanahan, No. 16-
CV-8496 (JPO), 2017 WL 281751, at *1-2 (S.D.N.Y. Jan. 23, 2017) (collecting cases).
“Exhaustion of administrative remedies may not be required when: (1) available remedies
provide no genuine opportunity for adequate relief; (2) irreparable injury may occur

without immediate judicial relief; (3) administrative appeal would be futile; and (4) in

-8-
Case 6:18-cv-06941-EAW Document? Filed 10/28/19 Page 9 of 11

certain instances a plaintiff has raised a substantial constitutional question.” Guitard v.
U.S. Sec’y of Navy, 967 F.2d 737, 740 (2d Cir. 1992) (citing Myers v. Bethlehem
Shipbuilding Corp., 303 U.S. 41, 50-51 (1938)); see Compunnel Software Grp., Inc. v.
Gupta, No. 14 Civ. 4790(SAS), 2015 WL 1224298, at *4 (S.D.N.Y. Mar. 17, 2015) (“The
exhaustion doctrine, however, is also subject to numerous exceptions.”).

In the instant matter, the available administrative remedies provide no genuine
opportunity for adequate relief because the burden of proof the IJ would use at a bond
hearing in the absence of an order from this Court does not comply with due process.
“While § 1226(a) is silent on the issues of which party bears the burden of proof at a
custody redetermination hearing and the quantum of evidence necessary to satisfy that
burden, see 8 U.S.C. § 1226(a), the BIA has interpreted § 1226(a) to place ‘[t]he burden
on the alien to show to the satisfaction of the [IJ] that he or she merits release on bond.’”
Aparicio-Villatoro, 2019 WL 3859013, at *7 (quoting Jn re Guerra, 24 I. & N. Dec. 37
(BIA 2006) (alteration omitted)). However, courts in this Circuit have overwhelmingly
concluded that it is a violation of procedural due process to require an immigration detainee
held under § 1226(a) to bear the burden at his bond hearing. See, e.g., id. at *7 (“As to the
applicable burden of proof, most courts that have decided the issue have concluded that
Government must supply clear and convincing evidence that the alien is a flight risk or
danger to society.”); Velasco Lopez v. Decker, No. 19-CV-2912 (ALC), 2019 WL
2655806, at *3 (S.D.N.Y. May 15, 2019) (“[E]very court to have considered the
constitutional issue presented in this case has agreed . . . [that] under the Due Process

Clause of the Fifth Amendment, it is the Government’s burden to justify the detention of

-9-
Case 6:18-cv-06941-EAW Document? Filed 10/28/19 Page 10 of 11

an immigrant at a bond hearing under § 1226(a)’”), appeal filed, No. 19-2284 (2d Cir. July
23, 2019); Brevil v. Jones, No. 17 CV 1529-LTS-GWG, 2018 WL 5993731, at *4
(S.D.N.Y. Nov. 14, 2018) (“The Court has reviewed and is persuaded by recent decisions
within and outside of this district which hold that due process requires that the Government
demonstrate dangerousness or risk of flight by a clear and convincing standard at an
immigration detainee’s bond hearing.” (quotation and alteration omitted)). But see Rasel
v. Barr, No. 19-CV-458 LJV, 2019 WL 4257408, at *6 (W.D.N.Y. Sept. 9, 2019) (finding
that a bond hearing at which an immigration detainee bears the burden of proof is not “a
facially invalid process”).

This Court agrees with and is persuaded by the logic of the courts that have found a
procedural due process violation under these circumstances, and “joins with these courts
and concludes that the Fifth Amendment’s Due Process Clause requires the Government
to bear the burden of proving, by clear and convincing evidence, that detention is justified
at a bond hearing under § 1226(a).” Aparicio-Villatoro, 2019 WL 3859013, at *7. Because
an IJ would not apply the proper burden at a bond hearing absent an order of this Court,
the Court finds that Petitioner is not required to exhaust his administrative remedies for
this Court to grant his Petition, and that the Government must bear the burden at the bond
hearing as described above.

CONCLUSION
For the foregoing reasons, the Petition (Dkt. 1) is granted solely to the extent that

the Court orders Respondents to afford Petitioner an individualized bond hearing consistent

-10-
Case 6:18-cv-06941-EAW Document 7 Filed 10/28/19 Page 11 of 11

with the procedures outlined in this Decision and Order within 14 days of its entry. The
Clerk of Court is instructed to close this case.

SO ORDERED.

a

ELIZABEJH A
ited-St&tes District Judge

 

 

Dated: October 28, 2019
Rochester, New York

-ll-
